In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-09-00304-CR

 _____________________


EX PARTE WESLEY VINSON




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 2280 (09-05673)




MEMORANDUM OPINION
 On June 29, 2009, the trial court denied Wesley Vinson's application for writ of
habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  Vinson filed a response labeled
"writ of mandamus" in which he argues the merits of his application for writ of habeas
corpus without first establishing that the order is appealable.
	No appeal lies from the refusal to issue a writ of habeas corpus unless the trial court
rules on the merits of the application.  Ex parte Hargett, 819 S.W.2d 866 (Tex. Crim. App.
1991); Ex parte Noe, 646 S.W.2d 230 (Tex. Crim. App. 1983).  In this case, it does not
appear that the trial court addressed the merits of the application.  The trial court did not issue
a writ of habeas corpus, nor did the court conduct an evidentiary hearing on the application
for the writ.  Compare Ex parte Silva, 968 S.W.2d 367 (Tex. Crim. App. 1998); Ex parte
McCullough, 966 S.W.2d 529 (Tex. Crim. App. 1998).  We conclude we have no jurisdiction
over this appeal. (1)  Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
  
								DAVID GAULTNEY
									Justice		  
 
Opinion Delivered August 26, 2009
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
 
1. Even if we were to read the appellant's response broadly as a request for a writ of
mandamus to compel the trial court to consider the merits of the application, the response in
this case does not present a sufficient basis for this Court to grant that request.